NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS JOHNSON,                                No. 17-35186

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00766-RSL

 v.
                                                MEMORANDUM*
WYNDHAM VACATION OWNERSHIP
INC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Douglas Johnson appeals pro se from the district court’s judgment

dismissing as a discovery sanction his action alleging federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Valley

Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998), and we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court did not abuse its discretion by dismissing Johnson’s action

as a discovery sanction after first imposing a less drastic sanction and warning that

noncompliance with discovery orders would result in dismissal. See id. (setting

forth factors to be considered before dismissing under Fed. R. Civ. P. 37(b)).

      The district court did not abuse its discretion by denying Johnson’s request

to appoint new counsel. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

(setting forth standard of review and the “exceptional circumstances” requirement).

      We decline to exercise our discretion to review the denial of Johnson’s

motion for summary judgment on his ERISA claim. See Jones-Hamilton Co. v.

Beazer Materials & Servs, Inc., 973 F.2d 688, 694 n.2 (9th Cir. 1992) (explaining

exception under which the court may exercise its discretion to review a denial of

summary judgment, which ordinarily is not appealable).

      We reject as without merit Johnson’s contentions that the district court

sabotaged or retaliated against him by, among other things, imposing a monetary

sanction, or erred by failing to conduct a hearing on his former counsel’s motion to

withdraw.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,


                                          2                                   17-35186
921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                     3   17-35186